--------------------------------------------------------------------------------

Exhibit 10.2
Execution
 
VIRNETX HOLDING CORPORATION
 
AMENDMENT NO. 1 TO
SALES AGREEMENT
 
March 8, 2018
 
Cowen and Company, LLC
599 Lexington Avenue
New York, NY 10022
 
Ladies and Gentlemen:
 
Reference is made to the Sales Agreement, dated as of August 20, 2015 (the
“Sales Agreement”), between Cowen and Company, LLC (“Cowen”) and VirnetX Holding
Corporation, a Delaware corporation (the “Company”), pursuant to which the
Company agreed to sell through Cowen, acting as agent and/or principal, shares
of common stock, par value $0.0001 per share, of the Company. All capitalized
terms used in this Amendment No. 1 to Sales Agreement between Cowen and the
Company (this “Amendment”) and not otherwise defined herein shall have the
respective meanings assigned to such terms in the Sales Agreement. Cowen and the
Company agree as follows:
 
A.        Amendments to Sales Agreement. The Sales Agreement is amended as
follows:
 
1.         The heading on page 1 of the Sales Agreement shall be amended such
that the reference to “$35,000,000” shall be “$50,000,000”.
 
2.         The first sentence of the first paragraph of Section 1 of the Sales
Agreement shall be amended such that the reference to “$35,000,000” shall be
“$50,000,000”.
 

--------------------------------------------------------------------------------

3.         The second paragraph of Section 1 of the Sales Agreement shall be
replaced as follows:
 
The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-206497), including a base prospectus, relating to certain
securities, including the Common Stock, to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared and filed a prospectus supplement
specifically relating to the Placement Shares having an aggregate offering price
of up to $35,000,000 (the “Prospectus Supplement”) to the base prospectus
included as part of such registration statement. The Company has furnished to
Cowen, for use by Cowen, copies of the prospectus included as part of such
registration statement, as supplemented by the Prospectus Supplement, relating
to such Placement Shares. In addition, the Company has filed or will file, in
accordance with the provisions of the Securities Act, with the Commission an
additional sales agreement prospectus specifically relating to the Placement
Shares having an aggregate offering price of up to $15,000,000 (the “Sales
Prospectus”). The Company will make available to Cowen, for use by Cowen, copies
of the Sales Prospectus included as part of the Registration Statement (as
defined below). Except where the context otherwise requires, the registration
statement, as amended when it became effective, including all documents filed as
part thereof or incorporated by reference therein, and including any information
contained in a Prospectus (as defined below) subsequently filed with the
Commission pursuant to Rule 424(b) under the Securities Act or deemed to be a
part of such registration statement pursuant to Rule 430B or 462(b) of the
Securities Act, are herein called the “Registration Statement.” The base
prospectus, including all documents incorporated therein by reference, and the
Sales Prospectus, including all documents incorporated therein by reference,
each of which is included in the Registration Statement, as it or they may be
supplemented by the Prospectus Supplement or by any additional prospectus
supplement, in the form in which such prospectus and/or Prospectus Supplement
and/or Sales Prospectus have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act, together with any
“issuer free writing prospectus,” as defined in Rule 433 of the Securities Act
regulations (“Rule 433”), relating to the Placement Shares that (i) is required
to be filed with the Commission by the Company or (ii) is exempt from filing
pursuant to Rule 433(d)(5)(i), in each case in the form filed or required to be
filed with the Commission or, if not required to be filed, in the form retained
in the Company’s records pursuant to Rule 433(g), is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the Prospectus
or any amendment or supplement thereto shall be deemed to refer to and include
the documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to either the Electronic Data Gathering Analysis and Retrieval System
or Interactive Data Electronic Applications (collectively “IDEA”).
 
4.         The first sentence of Section 3(a) of the Sales Agreement shall be
amended such that the reference to “NYSE MKT LLC” shall be “NYSE American, LLC”.
 
5.         The first sentence of the Officer Certificate pursuant to Section
7(m) of the Sales Agreement shall be replaced as follows:
 
The undersigned, the duly qualified and elected                    , of VirnetX
Holding Corporation (“Company”), a Delaware corporation, does hereby certify in
such capacity and on behalf of the Company, pursuant to Section 7(m) of the
Sales Agreement dated August 20, 2015, as amended on March [•], 2018 (as
amended, the “Sales Agreement”) between the Company and Cowen and Company, LLC,
that to the best of the knowledge of the undersigned.
 

--------------------------------------------------------------------------------

B.         Company Filings. The Company shall file a sales agreement prospectus
covering the offering, issuance and sale by the Company of Placement Shares
having a maximum aggregate offering price of $15,000,000, reflecting this
Amendment within two Business Days of the date hereof.
 
C.         No Other Amendments. Except as set forth in Part A above, all the
terms and provisions of the Sales Agreement shall continue in full force and
effect.
 
D.        Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile or other electronic
transmission.
 
E.         Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
the principles of conflicts of laws.
 
[Remainder of page intentionally left blank.]
 

--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between us, please so
indicate in the space provided below for that purpose.



 
Very truly yours,
     
VIRNETX HOLDING CORPORATION
       
By:
 
/s/ Kendall Larsen
     
Name: Kendall Larsen
     
Title: Chief Executive Officer




 
ACCEPTED as of the date first above written:
     
COWEN AND COMPANY, LLC
       
By:
 
/s/ Robert Sine
     
Name: Robert Sine
     
Title: Managing Director

 
 
[Signature Page – Amendment No. 1 to Sales Agreement]

--------------------------------------------------------------------------------